 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE GUADARRAMA,                                  No. 2:16-cv-2671 JAM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    C. RANDY LEWIS, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel. On June 4, 2019, the district

18   court granted defendants’ motions to dismiss. (ECF No. 75.) On June 11, 2019, judgment was

19   entered. (ECF No. 76).

20          Pending before the court is plaintiff’s motion for extension of time to file an appeal and

21   requesting appointment of counsel. (ECF No. 79.) Plaintiff’s motion was filed on July 15, 2019,

22   and signed on June 27, 2019. (Id.)

23          An appeal “from a district court to a court of appeals may be taken only by filing a notice

24   of appeal with the district clerk within the time allowed by Rule 4.” Fed. R. App. P. 3(a)(1). The

25   notice of appeal “must be filed with the district clerk within 30 days after entry of the judgment or

26   order appealed from.” Fed. R. App. P. 4(a)(1)(A). However, the district court may extend the

27   time to file a notice of appeal if “a party so moves no later than 30 days after the time prescribed

28   by this Rule 4(a) expires,” and “shows excusable neglect or good cause.” Fed. R. App. P.
 1   4(a)(5)(A).

 2             Here, plaintiff alleges that he did not receive the June 4, 2019 order issued by the district

 3   court until June 26, 2019. Plaintiff asserts he did not timely receive his copy of the June 4, 2019

 4   order due to his transfer and delayed receipt of his legal property. Moreover, plaintiff filed his

 5   notice of appeal no later than 30 days after the time for filing an appeal expired. Thus, good

 6   cause exists to grant plaintiff an extension of time in which to appeal the June 4, 2019 order, and

 7   the undersigned finds that plaintiff’s notice of appeal was timely-filed. Plaintiff’s appeal was

 8   previously processed to the appellate court. Therefore, the Clerk of the Court is directed to send a

 9   copy of this order to the Court of Appeals for the Ninth Circuit, Case No. 19-16604.

10             In light of the district court’s order granting defendants’ motion to dismiss, the

11   undersigned finds the appointment of counsel is not warranted.

12             Good cause appearing, IT IS HEREBY ORDERED that:

13             1. Plaintiff’s motion for an extension of time (ECF No. 79), construed as a request for

14   extension of time in which to file an appeal, is granted;

15             2. Plaintiff’s notice of appeal (ECF No. 80) is deemed timely-filed;

16             3. Plaintiff’s motion for appointment of counsel (ECF No. 79) is denied; and

17             4. The Clerk of the Court is directed to serve a copy of this order on the United States

18   Court of Appeals for the Ninth Circuit, Case No. 19-16604.

19   Dated: October 29, 2019

20
21

22   /guad2671.ext.app

23

24

25

26
27

28
                                                           2
